Citation Nr: 9921319	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case to the Board of Veterans' Appeals (BVA or Board) arises 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The veteran had active service from February 1967 to October 
1970.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

2.  The veteran does not meet the criteria for a disability 
evaluation in excess of 50 percent because, as of his last VA 
examination in April 1999, he was alert and oriented in all three 
spheres, did not present evidence of disturbance in his thought 
process or communication, was not delusional or experiencing 
hallucinations, was not expressing suicidal/homicidal ideations, 
was able to maintain a fairly good degree of personal hygiene, 
had generally intact recent and remote memory, did not present 
ritualistic behavior, and had a normal rate and flow of speech. 


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for 
anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.1-4.14, 4.125-4.132, Diagnostic Code 9400 
(1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board finds 
that the veteran has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  A claim that a service-
connected condition has become more severe is well grounded where 
the claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
The Board is also satisfied that sufficient relevant facts have 
been properly and sufficiently developed, and thus, no further 
assistance to the veteran is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991). 

In this case, in a February 1971 rating decision, the veteran was 
awarded service connection and a 0 percent disability evaluation 
for mild anxiety reaction under Diagnostic Code 9400, effective 
October 1970.  Subsequently, in a November 1997 rating decision, 
such award was increased to a 10 percent disability evaluation 
for anxiety reaction under Diagnostic Code 9400, effective June 
1997.  At present, the veteran is seeking an increased disability 
evaluation as he believes his disability is more disabling than 
currently evaluated.

The disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Furthermore, if two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As to the evidence of record, the evidence includes a January 
1971 VA examination report which indicates the veteran had a 
diagnosis of chronic mild anxiety reaction manifested by a 
multiplicity of psychosomatic reactions, the most common reaction 
being tension headaches.  Additionally, the evidence includes 
records received from the Social Security Administration, records 
from Stan Messner, M.D., dated from June 1990 to July 1996, and 
records from the Wichita VA Medical Center (VAMC) dated from 
September 1996 to September 1997 describing the treatment the 
veteran received for various health problems including, but not 
limited to, neck and back problems, headaches possibly secondary 
to depression and stress, depression, and possible post traumatic 
stress disorder.

A July 1997 VA examination report reveals the veteran reported 
anxiety attacks as regularly as three times per day, as well as 
that he could not handle crowds.  Upon examination, he was 
extremely anxious with fear of strangers and with a general 
tendency to avoid situations which made him nervous, had 
depressed and anxious mood, had controlled affect, and did not 
present evidence of psychotic thinking or auditory/visual 
hallucinations.  He was diagnosed with panic disorder with 
agoraphobia, mild depressive disorder not otherwise specified, 
and pain disorder with medical and psychological factors.  The 
examination report also contains notations by the examiner noting 
that, because of his back pain, panic attacks, anxiety and 
agoraphobia, the veteran would have difficulty seeking and 
maintaining employment in a competitive work setting for any 
reasonable length of time.

Lastly, the evidence includes an April 1999 VA examination report 
which reveals the veteran was alert and oriented in all three 
spheres, did not present evidence of disturbance in his thought 
process or communication, was not delusional or experiencing 
hallucinations, was not expressing suicidal/homicidal ideations, 
was able to maintain a fairly good degree of personal hygiene, 
had generally intact recent and remote memory, did not present 
ritualistic behavior, and had a normal rate and flow of speech.  
However, he had panic attacks which were very intense anxiety 
attacks, especially in a crowded situation, was depressed from 
time to time, and had poor sleep due to his pain problems.  His 
diagnoses in Axis I were generalized anxiety disorder, panic 
disorder with agoraphobia, depressive disorder as a result of 
anxiety disorder and panic disorder, and pain disorder with 
medical and psychological factors.  His diagnosis in Axis V was a 
global assessment of functioning (GAF) score of 55.  More 
importantly, the examiner noted that it was very difficult to 
separate the diagnoses of anxiety, depression and pain disorder 
in the formulation of the Axis V diagnosis.  But, it was the 
examiner's overall impression that the veteran was a homebody, 
quite limited in his social and occupational interaction, and 
certainly not capable of seeking and maintaining full-time 
employment in a competitive work basis because of his combination 
of chronic pain and anxiety disorders.  

As to the applicable law, under Diagnostic Code 9400, a 10 
percent schedular evaluation for mental disorders, including 
generalized anxiety disorder, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuos medication.  See  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  A 30 percent schedular evaluation 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  See id. 

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; panic 
attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.  Id.

After a review of the evidence of record, the Board finds that 
the veteran's anxiety reaction is currently characterized by 
panic attacks, at times as frequently as three times per day, 
which are very intense anxiety attacks particularly accentuated 
in a crowded situation; depression; and poor sleep due to pain 
problems.  In addition, he has been medically characterized as a 
homebody, quite limited in his social and occupational 
interaction, and not capable of seeking and maintaining full-time 
employment in a competitive work basis because of his combination 
of chronic pain and anxiety disorders.  Furthermore, the 
veteran's GAF score of 55 equates to moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  As such, the Board finds that the veteran's 
symptomatology more nearly approximates a disability which meets 
the criteria for an award of a 50 percent disability evaluation 
for anxiety reaction under Diagnostic Code 9440.  See 38 C.F.R. § 
4.130, Diagnostic Code 9400 (1998).

However, the Board finds that an increased disability evaluation 
in excess of 50 percent is not in warranted in this case because, 
as of his last VA examination in April 1999, the veteran was 
alert and oriented in all three spheres, did not present evidence 
of disturbance in his thought process or communication, was not 
delusional or experiencing hallucinations, was not expressing 
suicidal/homicidal ideations, was able to maintain a fairly good 
degree of personal hygiene, had generally intact recent and 
remote memory, did not present ritualistic behavior, and had a 
normal rate and flow of speech.  See id.

Finally, the potential application of various provisions of Title 
38 of the Code of Federal Regulations (1998) have been considered 
whether or not they were raised by the veteran, including the 
provisions of 38 C.F.R. § 3.321(b)(1) for assignment of an extra-
schedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board finds no evidence of record that the 
disability under consideration actually causes marked 
interference with employment, necessitates frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 50 percent disability evaluation for anxiety reaction is 
granted, subject to the provisions governing the payment of 
monetary benefits.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

